       Case 3:17-cv-02261-PAD Document 126-1 Filed 02/20/19 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

REYNALDO CRUZ,                         )
                                       )
      Plaintiff,                       )
                                       )
                  v.                   )                CIVIL NO. 17-2261 (PAD)
                                       )
UNIÓN INDEPENDIENTE                    )
AUTÉNTICA DE LOS EMPLEADOS             )
DE LA AUTORIDAD DE ACUEDUCTOS )
Y ALCANTARILLADOS, et al.,             )
                                       )
      Defendants.                      )
______________________________________ )

       BRIEF OF THE AMERICAN FEDERATION OF LABOR AND
    CONGRESS OF INDUSTRIAL ORGANIZATIONS AS AMICUS CURIAE
       IN RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE

                            STATEMENT OF INTEREST

       The American Federation of Labor and Congress of Industrial Organizations

(AFL-CIO) files this amicus brief in response to the Court’s order seeking the parties’

input as to why, “in light of Janus v. Am. Fed’n of State, Cty., & Mun. Employees,

Council 31, No. 16-1466, 585 U.S. __ [138 S. Ct. 2448] (June 27, 2018), . . . the remedies

requested in the complaint should not be granted.” Order, 3:17-cv-02261, Doc. 55 (June

28, 2018).

       The AFL-CIO is a federation of 55 national and international labor organizations

with a total membership of over 12 million working men and women, including tens of




                                            1
	
               Case 3:17-cv-02261-PAD Document 126-1 Filed 02/20/19 Page 2 of 7



thousands of members in Puerto Rico.1 The American Federation of State, County, and

Municipal Employees (AFSCME), the defendant in Janus, is an AFL-CIO affiliate. And,

AFSCME and other AFL-CIO-affiliated unions are currently litigating post-Janus cases

in several different courts. See, e.g., Danielson v. AFSCME Council 28, 340 F. Supp. 3d

1083 (W.D. Wash. 2018), appeal docketed, No. 18-36087 (9th Cir., Dec. 28, 2018);

Seidemann v. PSC, No. 18-cv-09778 (S.D.N.Y., filed Oct. 24, 2018). The AFL-CIO is

thus uniquely qualified to explain to the Court how Janus relates to this case, as well as

how this case differs in meaningful ways from Janus and other cases being litigated in

the wake of Janus.2

                                                                STATEMENT

              The Puerto Rico Labor Relations Act, Law No. 130-1945, 29 L.P.R.A. § 62 et seq.

(PRLA), covers, inter alia, employees of “corporate instrumentalities of the government

of Puerto Rico.” 29 L.P.R.A. § 63(2). The Act expressly permits unions and covered

employers to enter into “all-union shop contracts” and “maintenance of membership

agreements.” Id. § 69(1)(c). An “all-union shop contract” is defined as “an agreement

between an employer and the representative of his employees in a collective bargaining

																																																													
              1
         However, neither the defendant, the Unión Independiente Auténtica de los
Empleados de la Autoridad de Acueductos y Alcantarillados (UIA), nor the intervenors,
the Office and Professional Employees of the Public Buildings Authority Union and the
State Insurance Fund Employees Union, are affiliated with the AFL-CIO at the national
level or in Puerto Rico.
       2
         We do not address the UIA’s arguments concerning whether PRASA is a public
employer for purposes of the First Amendment or the arguments raised by the intervenor
unions regarding the interplay between Puerto Rico’s constitutional and statutory
framework and the U.S. Constitution, as those issues have been fully briefed by the
parties.
                                                                    2
	
       Case 3:17-cv-02261-PAD Document 126-1 Filed 02/20/19 Page 3 of 7



unit whereby it is required as a condition of employment, that all the employees in such

unit be members of a single labor organization.” Id. § 63(7). A “maintenance of

membership agreement” is defined as an “agreement between an employer and the

representatives of his employees in a collective bargaining unit whereby it is required as a

condition of employment, of all the employees who are members of the union at the time

of the execution of the agreement or at other times thereafter, and under such other

conditions as may be specified in the agreement, that they maintain themselves in good

standing as members of the union during the life of the contract.” Id. § 63(8).

       According to the allegations in the complaint, the UIA and the Puerto Rico

Aqueduct and Sewer Authority (PRASA) negotiated a collective bargaining agreement

for the period 2011 through 2015 (“the 2011 CBA”) that contains both union membership

requirements. The 2011 CBA includes an “all-union shop” requirement that states that

all bargaining unit employees who are not union members at the time the agreement is

signed must become union members within 14 days from that date and that all new

employees must become union members within 14 days of beginning work. Compl. ¶ 21

(citing CBA Art. VI (1) and (2)). The 2011 CBA also contains a “maintenance of

membership” requirement stating that employees must maintain their union membership

while the CBA remains in effect as a condition of employment. Compl. ¶ 29 (citing CBA

Art. VI (5)).

       Plaintiff Reynaldo Cruz is employed by PRASA in a position covered by the 2011

CBA. Comp. ¶ 7. In October 2016, Cruz wrote to the UIA and PRASA, “resigning from

union membership, and objecting to the payment of the portion of union dues that are

                                             3
	
       Case 3:17-cv-02261-PAD Document 126-1 Filed 02/20/19 Page 4 of 7



used for UIA’s political, ideological, and other nonbargaining spending.” Compl. ¶ 36.

In December 2016, “UIA rejected Cruz’s request to resign from union membership and

pay only that portion of dues used for union expenditures related to collective

bargaining,” explaining that “if [Cruz] wishes to cease his membership in UIA and stop

paying the dues, he must submit a letter resigning his employment with PRASA and/or

seek a position outside of the collective bargaining unit.” Compl. ¶ 37. PRASA

similarly “rejected Cruz’s request to resign from union membership and pay only that

portion of dues used for union expenditures related to collective bargaining.” Compl. ¶

38.

                                       ARGUMENT

       To understand the significance of Janus to this case, it is necessary to first revisit

Abood v. Detroit Bd. of Educ., 431 U.S. 209 (1977), the case Janus overruled. Abood

held that a public employee cannot be required to join a union as a condition of

employment. 431 U.S. at 220. Rather, the most that could be required of a public

employee who objected to the payment of full union dues after Abood was the payment

of an “agency fee” equal to his or her fair share of union expenditures “germane to [the

union’s] duties as collective-bargaining representative.” Id. at 235-36.

       Janus involved a CBA negotiated pursuant to a state law that, consistent with

Abood, required that “[e]mployees who decline to join the union are not assessed full

union dues but must instead pay what is generally called an ‘agency fee,’ which amounts

to a percentage of the union dues.” Janus, 138 S. Ct. at 2460 (describing Illinois Public

Labor Relations Act). It was against this backdrop that Janus, going further than Abood,

                                              4
	
               Case 3:17-cv-02261-PAD Document 126-1 Filed 02/20/19 Page 5 of 7



held that requiring a public employee to pay even an agency fee as a condition of

employment “violates the free speech rights of nonmembers.” Ibid. Janus, in other

words, did not address a statute that requires a public employee to do more than pay an

agency fee as a condition of employment – e.g., to join the union and pay full

membership dues.

              Because of the significant differences between the collective bargaining laws –

and the CBAs negotiated thereunder – at issue in this case and in Janus, it is not

surprising that the run of post-Janus cases raise very different legal issues than are

presented here. Most post-Janus cases involve union defendants who, in reliance on state

laws enacted against the legal backdrop of Abood, charged an agency fee to nonmembers

prior to Janus. The basic legal claim put forth by the plaintiffs in those cases is that by

requiring nonmembers to pay agency fees prior to Janus, the unions violated 42 U.S.C. §

1983. See, e.g., Danielson, 340 F. Supp. 3d at 1085-87.

              That is a very different legal issue than is raised by the plaintiff in this case,

against the backdrop of a very different legal regime. Unlike the Illinois law at issue in

Janus, the PRLA, enacted long before Abood was decided,3 permits mandatory union

membership and fee requirements. In that regard, Cruz alleges simply that, “[p]ursuant to

the CBA and acting in concert under color of state law, UIA and PRASA maintain and

enforce compulsory union membership requirements that force Cruz, against his will, to

remain a UIA member and adhere to the union’s rules and requirements, which restrain

																																																													
              3
         The PRLA was enacted in 1945 and has not been amended in relevant part since
that time.
                                                                5
	
        Case 3:17-cv-02261-PAD Document 126-1 Filed 02/20/19 Page 6 of 7



Cruz’s free exercise of First Amendment freedoms in violation of the U.S. Constitution.”

Compl. ¶ 70. Such a claim is unaffected by Janus’s invalidation of agency fee

requirements.

                                           CONCLUSION

        The Court should decide this case under the longstanding legal framework

concerning mandatory union membership and fee requirements set forth in Abood. It is

unnecessary for the Court to address unrelated questions raised by laws like that at issue

in Janus itself – laws that, unlike the PRLA, permitted a union to charge nonmembers

only an agency fee – that are the subject of post-Janus litigation in other courts.




Dated: February 20, 2019                                   Respectfully submitted,

                                                           /s/ Manuel A. Rodríguez Banchs
                                                           USDC-PR No. 216208
                                                           Rodríguez Banchs, CSP
                                                           Attorneys at Law
                                                           P.O. Box 368006
                                                           San Juan, PR 00936-8006
                                                           (787) 764-8896
                                                           manuel@rodriguezbanchs.com

                                                           Harold C. Becker*
                                                           Matthew J. Ginsburg*
                                                           American Federation of Labor and
                                                           Congress of Industrial Organizations
                                                           815 Sixteenth Street, NW
                                                           Washington, DC 20006
*Application	for	admission	pro	hac	vice	to	be	filed.




                                                       6
	
        Case 3:17-cv-02261-PAD Document 126-1 Filed 02/20/19 Page 7 of 7



                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this same date I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all the

attorneys of record.



                                          S/ Manuel A. Rodríguez Banchs
                                          MANUEL A. RODRÍGUEZ BANCHS
                                          USDC-PR No. 216208




                                             7
	
